         Case 1:18-cv-03501-JGK Document 219 Filed 03/04/19 Page 1 of 1



                                           LAW OFFICES OF
                                  JOSHUA L. DRATEL, P.C.
                                    A PROFESSIONAL CORPORATION

                                          29 BROADWAY
                                              Suite 1412
                                    NEW YORK, NEW YORK 10006
                                                   ---
                                      TELEPHONE (212) 732-0707
                                       FACSIMILE (212) 571-3792
                                    E-MAIL: JDratel@JoshuaDratel.com

JOSHUA L. DRATEL                                                             STEVEN WRIGHT
      —                                                                      Office Manager
LINDSAY A. LEWIS
WHITNEY G. SCHLIMBACH
                                                        March 4, 2019

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:      Democratic National Committee v. The Russian Federation (WikiLeaks)
                                            18 Civ. 3501 (JGK)

Dear Judge Koeltl:

         This letter is submitted on behalf of defendant Wikileaks, which I represent in the above-
entitled case, and seeks permission to file a Supplemental Memorandum of Law of ten pages
(2,527 words) in support of WikiLeaks’s previously filed Motion to Dismiss (ECF Dkt #s 206,
207 & 208). While the Court’s initial October 3, 2018 Scheduling Order (ECF Dkt #181) did not
account for combined page limits for a second round of motions to dismiss, this application is
being made in an abundance of caution. Plaintiff’s Second Amended Complaint does not disturb
the analysis in WikiLeaks’s initial Memo of Law (ECF Dkt #208), but does add some material
that is addressed in the Supplemental Memo of Law. As a result, the Supplemental Memo of
Law responds exclusively to specific additions in the Second Amended Complaint, and it is
respectfully requested that the Court grant permission to file it as a supplement to WikiLeaks’s
initial motion to dismiss.

                                                        Respectfully submitted,




                                                        Joshua L. Dratel

JLD/
